UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 02-4311
CARL GREEN, a/k/a Slim, a/k/a
Cock-eyed Carl,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 02-4549
RICHARD BLUNT, a/k/a Bridgett
Blunt,
              Defendant-Appellant.
                                       
          Appeals from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                            (CR-01-388)

                  Submitted: February 13, 2003

                      Decided: March 18, 2003

    Before WIDENER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                       UNITED STATES v. GREEN
                              COUNSEL

Craig W. Sampson, LAW OFFICE OF CRAIG SAMPSON, Rich-
mond, Virginia; Andrew D. Grimes, LAW OFFICE OF ANDREW D.
GRIMES, Summerville, South Carolina, for Appellants. J. Strom
Thurmond, Jr., United States Attorney, Miller W. Shealy, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   In these consolidated appeals, Richard Blunt (No. 02-4549) and
Carl Green (No. 02-4311) appeal their convictions pursuant to guilty
pleas for their involvement in a conspiracy to distribute heroin. Blunt
challenges his convictions and twenty-four month sentence for con-
spiracy to possess with the intent to distribute and to distribute less
than 100 grams of heroin in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(C) (2000), and 18 U.S.C. § 2 (2000). Green attacks his convic-
tions and 188-month sentence for possession with intent to distribute
and distribution of less than 100 grams of heroin, in violation of
§ 841(a)(1).

   Blunt asserts the district court erred in determining his criminal his-
tory because he was denied counsel during the course of several prior
criminal proceedings that led to convictions attributed to him for sen-
tencing purposes. A defendant who was impermissibly denied counsel
in prior criminal proceedings may challenge the use of those earlier
convictions to enhance his sentence under the United States Sentenc-
ing Guidelines. United States v. Bacon, 94 F.3d 158, 163-64 (4th Cir.
1996).

   Blunt concedes the record is silent as to whether he waived his
right to counsel as to the convictions in question. As Blunt did not
                       UNITED STATES v. GREEN                        3
assert this issue at sentencing, he may not raise it on direct appeal
because it relies on evidence that is not part of the record. United
States v. Russell, 971 F.2d 1098, 1112 (4th Cir. 1992). The appropri-
ate vehicle for such challenges is a motion pursuant to 28 U.S.C.
§ 2255 (2000).

   Green raises two issues on appeal. First he asserts that counsel
failed to correct his own inaccurate estimate of Green’s likely sen-
tence following a guilty plea and failed to appropriately explain the
gravity of the application of the Sentencing Guidelines to his case.
However, the record does not conclusively show that counsel’s repre-
sentation fell below an objective standard of reasonableness. See
United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).
Accordingly, we decline to consider this claim on direct appeal as it
is better addressed in a post-conviction proceeding commenced under
28 U.S.C. § 2255 (2000).

   Green also contends his guilty plea was improperly obtained.
Because Green failed to move to withdraw his plea in the district
court, we review for plain error. See United States v. Martinez, 277
F.3d 517, 527 (4th Cir. 2002). The record shows that the district court
conducted a thorough Fed. R. Crim. P. 11 inquiry; therefore, we find
the plea validly entered. See United States v. Puckett, 61 F.3d 1092,
1099 (4th Cir. 1995).

   Therefore, we affirm Blunt and Green’s convictions and sentences.
We dispense with oral argument because the facts and legal conten-
tions have been adequately presented in the materials before the court.

                                                          AFFIRMED